UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7028



THOMAS MCMILLAR,

                                             Petitioner - Appellant,

          versus


WARDEN, FCI Coleman,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Terry L. Wooten, District Judge.
(CA-03-3814)


Submitted:   October 14, 2004             Decided:   October 21, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcia Gail Shein, LAW OFFICE OF MARCIA G. SHEIN, P.C., Decatur,
Georgia, for Appellant. Robert F. Daley, Jr., Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Thomas McMillar, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See McMillar v. Warden, No. CA-03-3814 (D.S.C. Apr. 22,

2004).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




                                - 2 -